Citation Nr: 1455392	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a left fifth finger injury.

2.  Entitlement to service connection for rhinitis, claimed as hay fever.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to November 1979.  He had subsequent service in the Air National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In March 2013, the Board denied service connection for a skin disorder and determined that new and material evidence had not been received to reopen a claim of service connection for degenerative arthritis of the right thumb.  The issues listed above were remanded for further development. 

The Veterans Benefits Management System (VBMS) and Virtual VA folders were reviewed.  

The issues of entitlement to service connection for rhinitis and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran injured his left fifth finger on November 2, 1994; he was not on active duty, active duty for training, or inactive duty for training on that date.   


CONCLUSION OF LAW

Residuals of a left fifth finger injury were not incurred during a period of active military service, active duty for training or inactive duty for training.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2007 and June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the July 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment and personnel records and identified private records.  

In the November 2014 post-remand brief, the representative argued that requested development was not accomplished concerning the issue of service connection for the left fifth finger.  Specifically, that the AOJ did not clarify the Veteran's duty status on November 2, 1994, but rather, relied on less specific documentation that was already of record.  

Review of the claims folder shows that in March 2013, the AOJ completed a memorandum noting that the requested evidence was already of record and located in volume 3 on the right side flap.  The referenced information identifies the Veteran's dates of duty and type of duty in November 1994.  Accordingly, the Board finds there was substantial compliance with the remand directive and no further action is required.  

The Board acknowledges that the Veteran was not provided a VA examination to address the nature and etiology of any current left fifth finger disability.  Pursuant to the remand, this was to be accomplished only if evidence was received showing that the Veteran was serving on active duty, active duty for training or inactive duty for training on November 2, 1994.  As discussed further below, this is not shown and thus, an examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Veteran does not assert that he sustained a left fifth finger injury during his initial period of active duty service from 1970 to 1979, but rather, claims that he injured his finger during subsequent service.  In his October 2007 claim, the Veteran reported that he injured his left fifth finger on November 2, 1994 while playing basketball with the Air National Guard.  In a September 2009 statement, the Veteran reported that he injured his left fifth finger during mandatory physical training while on active duty orders.  He stated that he was on active duty the entire week of November 7, 1994.  

Review of service treatment records shows that the Veteran was seen on November 4, 1994.  It was noted that he jammed his left small finger playing basketball November 2, 1994 during physical fitness hour.  It was further noted that the injury was "not line of duty."  

Private medical records also show that the Veteran was seen on November 4, 1994. The record indicates that he injured his left fifth digit playing basketball three days prior and had an avulsion fracture.  

Evidence of record shows that the Veteran sustained a left fifth finger injury on November 2, 1994.  The Veteran asserts that he was on active duty orders at that time.  Review of the "ANG/USAFR Point Credit Summary" shows that the Veteran was on paid inactive duty from November 3-4, 1994 and was on annual tour from November 6-11, 1994.  There is no indication that he was in any duty status with the Air National Guard on November 2, 1994.

The representative argues that the service medical record entry on the day of the injury noting the Veteran incurred the injury during physical training supports his statement that he was on active duty or otherwise in a covered period of service.  The Board acknowledges this argument, but as set forth, the referenced service treatment record is not dated on the day of injury.  Rather, it is dated two days later (November 4th during a period of paid inactive duty) and specifically indicates that the injury took place on November 2nd and was not in the line of duty.  Thus, it does not serve to establish in-service occurrence.  

On review, evidence of record does not show that the Veteran was on active duty, active duty for training, or inactive duty for training on November 2, 1994, the date of injury.  Thus, service connection for residuals of a left fifth finger injury cannot be established.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a left fifth finger injury is denied.  


REMAND

In the March 2013 remand, the Board directed the AOJ to request records from the United States Office of Workers' Compensation Programs (OWCP).  Specifically, the Board was interested in obtaining records pertaining to a 2003 claim for allergic rhinitis.  In May 2014, the AMC requested OWCP records.  Records were subsequently received.  On review, these records pertain to a February 2005 right shoulder injury and do not include records pertaining to a 2003 claim for allergic rhinitis.  Additional attempts should be made to obtain these records.  If they are unavailable, that has to be documented.

The March 2013 remand also directed the AOJ to schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any current rhinitis/hay fever.  The Veteran underwent a VA examination in May 2013.  At that time, the examiner diagnosed allergic rhinitis and checked the box stating "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In the supporting rationale, however, the examiner stated that it was "at least as likely as not" that the Veteran had allergic rhinitis since childhood.  

In the November 2014 post-remand brief, the representative argued that the examiner's declaration that the rhinitis at least as likely as not preexisted service fails to meet the standard of clear and unmistakable evidence.  The representative further argues that the opinion on the second prong also fails to show by clear and unmistakable evidence that no increase in disability occurred.  

On review, the stated opinion is not supported by the rationale (i.e., the standards identified differ - "at least as likely as not" versus "clearly and unmistakably") and is considered inadequate.  Thus, additional opinion is needed.  

In the November 2014 post-remand brief, the representative raises secondary service connection as concerns sleep apnea.  See 38 C.F.R. § 3.310 (2014).  The representative argued that if service connection is established for rhinitis, it would require further development to determine whether the condition caused or aggravated sleep apnea.  As such, the sleep apnea issue must be deferred pending the resolution of the rhinitis claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request any OWCP determination and any medical records pertaining to a 2003 claim for allergic rhinitis (date of injury 11/20/2002).  All records obtained or any responses received should be associated with the claims folder or virtual record.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The AOJ should return the May 2013 VA examination for addendum.  Additional examination is not needed unless specifically requested by the examiner.  If the May 2013 examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  The claims folder and any relevant electronic records should be available for review.  

The examiner is specifically requested to again review the claims folder and to provide a medical opinion that addresses the following: (a) Whether it is clear and unmistakable (obvious or manifest) that rhinitis preexisted the Veteran's active service; (b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious or manifest) that any preexisting rhinitis was not permanently worsened during active service, and that any increase in disability was due to the natural progress of the disease; (c) If the answer to (a) or (b) is no, whether it is at least as likely as not that any current rhinitis had its clinical onset during the Veteran's active service or is otherwise related to such service.  

In responding to the above questions, the examiner should provide a detailed explanation of relevant facts and medical principles.  The opinions should be supported by adequate rationale and utilize the correct standard of review.  In this regard, the examiner is advised that the "clear and unmistakable" (obvious or manifest) standard is more stringent than "at least as likely as not" (50/50 probability).

3.  Upon completion of the requested development, the AOJ must readjudicate the issues of entitlement to service connection for rhinitis, claimed as hay fever, and for sleep apnea.  If service connection is established for rhinitis, the AOJ should consider whether additional development, to include a VA examination on secondary service connection, is needed concerning the sleep apnea issue.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


